Citation Nr: 1516528	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-05 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1969 to June 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a videoconference hearing in May 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.  

In May 2014 the Board remanded this claim for further development, including especially for a VA medical nexus opinion concerning whether the service-connected rhinitis had caused or is aggravating the sleep apnea.  Unfortunately, for the reasons and bases discussed below, another remand is required because there was not compliance with this remand directive, including what could be considered acceptable substantial compliance.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

When remanding the sleep apnea claim in May 2014, the Board also instead denied the Veteran's claim of entitlement to a compensable rating for the rhinitis.  However, due to an error at the RO or Appeals Management Center (AMC), this claim appeared in the January 2015 supplemental statement of the case (SSOC) even though already considered and denied, so adjudicated.  The RO/AMC mistakenly noted that this issue of entitlement to a compensable rating for the rhinitis was remanded by the Board, when in actuality it instead was denied.  As such, this claim is no longer before the Board on appeal, and if the Veteran disagrees with the Board's decision concerning this other claim, his recourse is to appeal the Board's May 2014 decision denying this claim to the higher U. S. Court of Appeals for Veterans Claims (Court/CAVC).  Absent any indication he has, however, or that the Court since has vacated the Board's decision denying this other claim, or some other exception requiring reconsideration of this other claim, it is no longer at issue in this appeal.

Additionally, in a February 2015 Informal Hearing Presentation (IHP), the Veteran's representative wrote that the Veteran should be afforded consideration for a total disability rating based on individual unemployability (TDIU).  But as the claim of entitlement to an increased (compensable) rating for the rhinitis is no longer at issue before the Board, the issue of derivative entitlement to a TDIU also is not before the Board since not the type of situation contemplated by the holdings in Rice v. Shinseki, 22 Vet. App. 447 (2009), allowing the Board to assume jurisdiction over this additional claim.  In Rice, the Court held that VA must address the issue of entitlement to a TDIU in an increased-rating claim when the issue of unemployability either is raised expressly or by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which in that case was posttraumatic stress disorder (PTSD).  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).


Thus, under Rice and this line of precedent cases, the Board has authority to assume jurisdiction over this TDIU claim if predicated, at least in part, on the service-connected disability for which the Veteran is requesting a higher rating in this appeal.  And since there already has been resolution of the appeal for a higher (compensable) rating for his rhinitis, there is no pending appeal concerning this increased-rating claim, only instead regarding the remaining claim for service connection for his sleep apnea.

This appeal was processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, all future consideration of this Veteran's case must bear this in mind, that is, that there is no physical file.

To reiterate, since, however, this remaining claim of entitlement to service connection for sleep apnea requires still further development before being decided on appeal, the Board is again remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The development actions requested in the Board's prior May 2014 remand were not fully completed.  The Board sincerely regrets the additional delay that inevitably will result from this additional remand of the claim for service connection for sleep apnea, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the additional development previously specified in the Board's prior remand must be completed before adjudication of this claim.


As noted in the prior May 2014 remand, the Veteran contends that his sleep apnea is secondary to his rhinitis, so in this way related to his service.  A VA Compensation and Pension (C&P) examination was needed so that a medical nexus opinion could be provided concerning this alleged cause-and-effect correlation.

According to a June 2014 rating decision since issued, however, the Veteran was found by VA to be incompetent due to his mental health defect, specifically frontotemporal dementia.  He consequently has a fiduciary assigned to handle his funds and two family members acknowledged as contacts for him with permission to disclose information to them.  So while the AOJ scheduled the Veteran for the VA C&P examination the Board requested when previously remanding this claim in May 2014, it did not also notify or alert his fiduciary or family members that had been designated to assist and care for him of this scheduled examination.  Arguably then, there was not the required provision of appropriate notice of the examination, therefore good-cause explanation for why the Veteran apparently did not report for the medical evaluation.  The examination consequently needs to be rescheduled and he and his caretakers duly notified of it.

The Board also sees the Veteran has been hospitalized recently for combativeness and violence.  Therefore, adequate protection should be put in place for any examiner evaluating the Veteran.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1. Obtain the records of all more recent evaluation or treatment the Veteran has received for his sleep apnea, whether from VA or private healthcare providers.  Document all efforts to obtain all identified records.  If, after making the required efforts, it is determined the named records no longer exist or are unobtainable, notify the Veteran and his caretakers of this.

2. Provide the Veteran, his fiduciary, acknowledged family contacts or other caretakers, as well as his representative appropriate notice regarding the rescheduling of the necessary VA C&P examination.

3. Reschedule this necessary VA C&P examination for the medical nexus opinion needed to assist in determining whether the service-connected rhinitis cause or is aggravating this additionally claimed sleep apnea.  All indicated tests and studies should be performed, and all findings set forth in detail.  Adequate protection should be put in place for any examiner evaluating the Veteran, given the reports of his combativeness and violence.

After reviewing the claims file and evaluating the Veteran, the examiner is asked to determine whether the Veteran's rhinitis has either caused or alternatively is aggravating his claimed sleep apnea.  

Two opinions are required for secondary service connection claims:

a. Is the claimed disorder "caused by" or "due to" the service-connected disability?  AND

b. Is the claimed disorder "aggravated by" the service-connected disability? (Allen Aggravation?)

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b) (2014).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

4. Then readjudicate this claim for sleep apnea in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran, his fiduciary, acknowledged family contacts or other caretakers, as well as his representative another SSOC and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

